DICKSON, C.J.,
dissenting.
Much of our legal system is predicated on the authenticity and reliability of signatures. For a lawyer to falsely notarize a signature is a deception that gravely undermines public trust, respect, and confidence in the legal profession. Such inexcusable misconduct is not justified or excused by considerations of client convenience, expediency, or lack of personal gain. Falsely notarizing a signature is manifestly dishonest and an absolute ethical transgression. For this offense, I favor a substantial period of suspension.